Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
24, 2008







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed July 24, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00636-CV
____________
 
IN RE JASON DEWAYNE JEFFERY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On July
14, 2008, relator, Jason Dewayne Jeffery, filed a petition for writ of mandamus
in this Court.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1.  In his petition, relator requests that we compel
respondent, the Honorable Brenda Mullinix, Associate Judge of the 387th
District Court of Fort Bend County, to grant his motion to transfer venue to
Harris County.  
Relator has not established his entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator=s petition for writ of mandamus.  
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed July 24, 2008.
Panel consists of Justices Yates,
Seymore, and Boyce.